537 F.2d 238
W. B. HOGAN, Petitioner-Appellant,v.W. J. ESTELLE, Jr., Director, Texas Department ofCorrections, Respondent-Appellee.
No. 75-2341

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Aug. 20, 1976.
Ann Lents, Houston, Tex.  (court-appointed), for petitioner-appellant.
Jack B. Boone, Asst. Atty. Gen., Austin, Tex., for respondent-appellee.
Before BROWN, Chief Judge, and GEWIN and MORGAN, Circuit Judges.
PER CURIAM:


1
We have considered Hogan's contentions, including his assertion of ineffectiveness of trial and appellate counsel, and his argument as well as his assertion that his constitutional rights were abridged by the appointment of a psychologist, requested by the defense, rather than a psychiatrist to examine him for mental competency.  We find all these contentions without merit and affirm on the basis of the district court's opinion, --- F.Supp. ---- (N.D.Tex.1976).


2
AFFIRMED.



*
 Rule 18, 5th Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I